Exhibit 10

 

BANK OF HAWAII CORPORATION

CHANGE-IN-CONTROL RETENTION PLAN

 

July 17, 2007

 

--------------------------------------------------------------------------------


 

BANK OF HAWAII CORPORATION

CHANGE-IN-CONTROL RETENTION PLAN

 

TABLE OF CONTENTS

 

Article 1.

 

Establishment and Purpose

 

1

 

 

 

 

 

Article 2.

 

Definitions

 

1

 

 

 

 

 

Article 3.

 

Participation

 

5

 

 

 

 

 

Article 4.

 

Benefits

 

6

 

 

 

 

 

Article 5.

 

Termination for Cause

 

6

 

 

 

 

 

Article 6.

 

Other Benefits

 

7

 

 

 

 

 

Article 7.

 

Benefits in the Event of Death

 

7

 

 

 

 

 

Article 8.

 

Legal Fees

 

7

 

 

 

 

 

Article 9.

 

Tax Withholding

 

7

 

 

 

 

 

Article 10.

 

Restrictive Covenants

 

8

 

 

 

 

 

Article 11.

 

Administration

 

8

 

 

 

 

 

Article 12.

 

Claims Procedures

 

9

 

 

 

 

 

Article 13.

 

Amendment or Termination

 

10

 

 

 

 

 

Article 14.

 

Successors

 

10

 

 

 

 

 

Article 15.

 

Third Party Beneficiaries

 

10

 

 

 

 

 

Article 16.

 

Indemnification

 

10

 

 

 

 

 

Article 17.

 

Incapacity

 

10

 

 

 

 

 

Article 18.

 

Funding

 

11

 

 

 

 

 

Article 19.

 

FDIC Limitations

 

11

 

 

 

 

 

Article 20.

 

Nonassignment

 

11

 

 

 

 

 

Article 21.

 

Enforceability and Controlling Law

 

11

 

 

 

 

 

APPENDIX A

Benefits for Executive Vice Presidents

 

 

 

 

 

 

 

APPENDIX B

Benefits for Vice Chairpersons and Above

 

 

 

--------------------------------------------------------------------------------


 

BANK OF HAWAII CORPORATION
CHANGE-IN-CONTROL RETENTION PLAN

 

Article 1.                                            Establishment and Purpose

 

1.1                               Establishment of Plan. Effective as of the
date of adoption by the Human Resources and Compensation Committee of its Board
of Directors, Bank of Hawaii Corporation, a Delaware corporation, (the
“Company”) establishes this retention compensation plan to be known as the Bank
of Hawaii Corporation Change-in-Control Retention Plan (the ”Plan”). This Plan
supersedes and replaces the Bank of Hawaii Corporation Key Executive Severance
Plan, effective as of April 27, 1983, (the “Prior Plan”). Under the Prior Plan,
the Company entered into Key Executive Change-in-Control Severance Agreements
and Executive Change-in-Control Severance Agreements (collectively, “Prior
Agreements”) with certain executive officers of the Company and its
subsidiaries. An executive covered by a Prior Agreement shall have no rights
under the Prior Plan and Prior Agreement as of the date the executive agrees in
writing to be covered by this Plan.

 

1.2                               Purpose of Plan. The purpose of the Plan is to
advance the interests of the Company and its shareholders by ensuring that the
Company will have the continued employment, dedication, and focused attention of
its executive officers notwithstanding the possibility, threat, or occurrence of
a Change in Control of the Company. The Plan is intended to provide the
Company’s executives with a level of economic security in the event of a Change
in Control that protects the compensation and benefit expectations of the
executives and is competitive with other organizations.

 

Article 2.                                            Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless a different meaning is clearly required by the context.

 

2.1                               “Base Salary” means the Participant’s annual
gross base salary from the Company or a Subsidiary for the applicable Fiscal
Year before any deductions, exclusions, deferrals, or contributions on a
tax-qualified or non-tax-qualified basis under any plan or program of the
Company or a Subsidiary, and excluding bonuses, incentive compensation, special
fees or awards, commissions, allowances, any form of premium pay, and amounts
designated by the Company or a Subsidiary as payment toward or reimbursement of
expenses. If a Participant is employed for less than a complete Fiscal Year,
Base Salary for the Fiscal Year shall be the annualized gross base salary
(subject to the adjustments described in the preceding sentence) based on the
Participant’s highest base salary rate during such Fiscal Year. Base Salary
shall be determined under this Section 2.1 in accordance with the personnel
records and established practices and procedures of the Company.

 

2.2                               “Beneficial Owner” or “Beneficial Ownership”
has the meaning ascribed to such term in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act.

 

2.3                               “Board” means the Board of Directors of the
Company.

 

--------------------------------------------------------------------------------


 

2.4                               “Cause” means the occurrence of any one or
more of the following:

 

a.

 

The Participant’s willful failure to perform his or her duties for the Company
(other than any such failure resulting from the Participant’s Disability), after
written demand for substantial performance has been delivered to the Participant
by the Committee that specifically identifies how the Participant has not
substantially performed his or her duties, and the Participant fails to remedy
the situation within fifteen (15) business days of such written demand from the
Committee;

 

 

 

b.

 

Gross negligence in the performance of the Participant’s duties;

 

 

 

c.

 

The Participant’s conviction of, or plea of nolo contendere, to any felony
whatsoever or any other crime involving the personal enrichment of the
Participant at the expense of the Company;

 

 

 

d.

 

The Participant’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise;

 

 

 

e.

 

A material violation of any federal or state banking law or regulation;

 

 

 

f.

 

A material violation of any provision of the Company’s codes of conduct; or

 

 

 

g.

 

Willful violation of any of the covenants contained in Article 10, as
applicable.

 

 

 

2.5                               “Change in Control” means the first to occur
of the following events:

 

a.

 

The acquisition by any individual, entity, or group (other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the shareholders of the Company
in substantially the same proportions as their ownership of stock of the
Company) of Beneficial Ownership of twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote for the election of the directors of the Company;

 

 

 

b.

 

The consummation of a reorganization, merger, or consolidation of the Company or
sale or other disposition of all or substantially all of the assets of the
Company, excluding, however, a corporate transaction pursuant to which all or
substantially all of the individuals or entities who are the Beneficial Owners
of the Company immediately prior to the corporate transaction will beneficially
own, directly or indirectly, more than sixty percent (60%) of the outstanding
shares of common stock of the resulting entity and of the combined voting power
of the outstanding securities entitled to vote for the election of directors of
such entity; or

 

2.

--------------------------------------------------------------------------------


 

c.                                       Individuals who, as of April 30, 2004,
constitute the Board (the  “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board, provided that any individual who becomes a
director of the Company subsequent to April 30, 2004, whose election or
nomination for election by the Company’s shareholders was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board, and provided further that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened election contest or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board.

 

2.6                               “Code” means the Internal Revenue Code of
1986, as amended from time to time, or any successor thereto.

 

2.7                               “Committee” means the Human Resources and
Compensation Committee of the Board or any other committee appointed by the
Board to be responsible for the administration of the Plan.

 

2.8                               “Company” means Bank of Hawaii Corporation, a
Delaware corporation, or any successor thereto that is subject to the Plan as
provided in Article 14.

 

2.9                               “Confidential Information” means any
information with respect to the conduct or details of the business of the
Company and its Subsidiaries, including, without limitation, information
relating to its commercial and retail banking services, mortgage banking
services, commercial and consumer loans, merchant credit card services,
investments and capital market transactions and strategies, methods of
operation, customer and borrower lists, customer account information, deposits,
outstanding loans, products (existing and proposed), prices, fees, costs, plans,
technology, inventions, trade secrets, know-how, software, marketing methods,
policies, personnel, suppliers, competitors, markets, or other specialized
information or proprietary matters of the Company and its Subsidiaries.

 

2.10                        “Date of Termination” means the date of a Qualifying
Termination.

 

2.11                        “Disability” or “Disabled” means the Participant (a)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company. In addition to the foregoing,
a Participant shall be deemed Disabled as of the date the Social Security
Administration determines the Participant to be totally disabled.

 

2.12                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time, or any successor act
thereto.

 

3.

--------------------------------------------------------------------------------


 

2.13                        “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor act thereto.

 

2.14                        “Fiscal Year” means the calendar year.

 

2.15                        “Good Reason” means the occurrence of one or more of
the following after a Change in Control without the Participant’s express
written consent:

 

a.                                       A material diminution in the
Participant’s Base Salary;

 

b.                                       A material diminution in the
Participant’s authority, duties, or responsibilities;

 

c.                                       A material diminution in the authority,
duties, or responsibilities of the supervisor to whom the Participant is
required to report, including, to the extent applicable, a requirement that the
Participant report to a corporate officer or employee instead of reporting
directly to the Board;

 

d.                                       A material diminution in the budget
over which the Participant retains authority;

 

e.                                       A material change in the geographic
location at which the Participant must perform his or her services (which for
this purpose means the Participant is required to relocate to a different
Hawaiian Island or a place that is more than 50 miles from where the Participant
was based immediately prior to the Change in Control);

 

f.                                         Any other action or inaction that
constitutes a material breach by the Company of this Plan or a written
employment agreement with the Participant (or other agreement as to the terms of
employment between the Company and the Participant); or

 

A Participant must give the Company written notice that a “Good Reason” event
has occurred within ninety (90) days of its occurrence. The notice must provide
a reasonably detailed description of the facts that constitute a “Good Reason”
event. The Company shall have thirty (30) business days to remedy the “Good
Reason” event.

 

2.16                        “Participant” means an executive officer of the
Company or a Subsidiary who has been approved as a Participant by the Committee
in accordance with Article 3.

 

2.17                        “Person” has the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.

 

2.18                        “Plan” means the Bank of Hawaii Corporation
Change-in-Control Retention Plan as set forth herein and amended from time to
time.

 

4.

--------------------------------------------------------------------------------


 

2.19                        “Qualifying Termination” means within twenty-four
(24) months following a Change in Control, (a) the Participant’s employment is
involuntarily terminated by the Company and its Subsidiaries without Cause, or
(b) the Participant terminates employment from the Company and its Subsidiaries
for Good Reason. The twenty-four month period will be extended by one additional
month if the thirty-day cure period in Section 2.15 is triggered in the
twenty-third or twenty-fourth month following a Change in Control. It is
intended that any Qualifying Termination shall be an “involuntary Separation
from Service,” as defined in Treasury Regulation Section 1.409A-1(n).

 

2.20                        “Separation from Service” or “Separates from
Service” has the meaning ascribed to such term in Treasury Regulation Section
1.409A-1(h) and generally means termination of employment from the Company and
its Subsidiaries.

 

2.21                        “Subsidiary” means any corporation, partnership,
joint venture, limited liability company, or other entity (other than the
Company) in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain owns directly or
indirectly at least 50% of the total combined voting power of another
corporation or other entity in such chain.

 

Article 3.                                            Participation

 

3.1                               Participation Agreement. An executive officer
of the Company or a Subsidiary shall become eligible to participate in the Plan
upon the Committee’s designation of the executive officer as a Participant. The
Participant’s “Effective Date of Participation” shall be the date the
Participant acknowledges in writing his or her participation in the Plan.

 

3.2                               End of Participation. Upon Separation from
Service prior to a Change in Control, a Participant shall cease to be a
Participant and shall no longer be eligible for benefits under this Plan. If a
Participant enters into a separation agreement or employment agreement with the
Company that designates a date prior to Separation from Service on which the
Participant’s participation in this Plan shall cease, the separation agreement
or employment agreement shall control. Subject to any applicable separation or
employment agreement, prior to a Participant’s Separation from Service, the
Committee may in good faith determine that a Participant has ceased to be in the
class of executives eligible for coverage under the Plan, in which case the
Committee may terminate the Participant’s participation in the Plan effective
upon written notification to the Participant of such determination. However,
notwithstanding the foregoing, a Participant’s participation in the Plan may not
be involuntarily terminated (except by reason of a Separation from Service prior
to a Change in Control or because of a termination for Cause at any time) (a)
after the Committee has actual knowledge that a third party has taken steps
reasonably calculated to effect a Change in Control (including, but not limited
to, the commencement of a tender offer for the voting stock of the Company or
the circulation of a proxy to the Company’s shareholders) and until the
Committee determines in good faith that such third party has fully abandoned or
terminated its efforts to effect a Change in Control, or (b) within twenty-four
(24) months after a Change in Control.

 

5.

--------------------------------------------------------------------------------


 

Article 4.                                            Benefits

 

4.1                               Right to Benefits. Following a Qualifying
Termination, a Participant shall have the rights and be entitled to the benefits
described in Sections 4.2 through 4.5.

 

4.2                               Severance, Welfare, Outplacement,
Noncompetition, and Gross-Up Benefits. A Participant serving in the position of
Executive Vice President or other executive position below the level of
Vice Chairperson as of the Participant’s Effective Date of Participation shall
be entitled to the severance, welfare, outplacement, and noncompetition benefits
described in Appendix A attached hereto and incorporated herein by this
reference. A Participant serving in the position of Vice Chairperson or above as
of the Participant’s Effective Date of Participation shall be entitled to the
severance, welfare, outplacement, relocation, noncompetition, and gross-up
benefits described in Appendix B attached hereto and incorporated herein by this
reference.

 

4.3                               EIP Benefits. Any contingent award granted to
a Participant prior to a Change in Control under the Bank of Hawaii Corporation
Executive Incentive Plan (the “EIP”), or any successor or other incentive bonus
plan, shall be governed by the provisions of the EIP or other incentive bonus
plan.

 

4.4                               Equity Compensation. Any awards granted to a
Participant prior to a Change in Control under the Bank of Hawaii Corporation
2004 Stock and Incentive Compensation Plan (the “2004 Stock Plan”), or any
successor or other equity compensation plan, shall be governed by the provisions
of the 2004 Stock Plan or other equity compensation plan.

 

4.5                               Other Incentive Compensation. Any awards
granted to a Participant prior to a Change in Control under an incentive
compensation plan of the Company or a Subsidiary other than the EIP or 2004
Stock Plan shall be governed by the provisions of the applicable plan.

 

4.6                               Company’s Covenant with Respect to Benefit
Opportunities. Following a Change in Control, the Company agrees that it shall
not materially reduce a Participant’s opportunities with respect to incentive
compensation, equity compensation, or employee benefits, unless the reduction
applies to executive officers of the Company generally.

 

Article 5.                                            Termination for Cause

 

Nothing in this Plan shall be construed to prevent the Company or its
Subsidiaries from terminating a Participant’s employment for any reason or for
no reason. However, if the Company or a Subsidiary (including any successor to
the Company or a Subsidiary) wishes to terminate a Participant’s employment for
Cause after a Change in Control, the Company (or any successor to the Company)
must give the Participant a written notice (“Notice of Termination”) that
identifies the specific clause in the definition of Cause on which the
termination is based and provides a reasonably detailed description of the facts
that permit termination under that clause. If the Company (or any successor to
the Company) terminates a Participant’s employment without providing a Notice of
Termination, the termination shall be deemed to be a termination without Cause.
If the Company or a Subsidiary terminates a Participant for Cause, the
Participant shall not be entitled to the benefits described in Section 4.2.
(The Participant’s rights to the benefits described in Sections 4.3, 4.4, and
4.5 depend on the terms of the applicable plans.)

 

6.

--------------------------------------------------------------------------------


 

Article 6.                                            Other Benefits

 

Neither the provisions of this Plan nor the benefits provided hereunder shall
reduce any amounts otherwise payable to the Participant under any other benefit,
incentive, retirement, or equity compensation plan, or any employment agreement,
or other plan or arrangement of the Company or its Subsidiaries.

 

Article 7.                                            Benefits in the Event of
Death

 

In the event of the death of the Participant after becoming entitled to benefits
under this Plan, any benefits that would have been paid to the Participant shall
be paid to the Participant’s designated beneficiary(ies). The beneficiary(ies)
of the Participant under the Bank of Hawaii Retirement Savings Plan (or
successor plan) shall be deemed to be the Participant’s designated
beneficiary(ies) under this Plan, unless a beneficiary or beneficiaries are
otherwise designated by the Participant in written form delivered and acceptable
to the Committee prior to the Participant’s death. A Participant may make or
change such designation at any time. In the event of the death of a Participant
prior to becoming entitled to benefits under this Plan, no benefits shall be
paid to the Participant’s beneficiary(ies), estate, or any other person on
behalf of the Participant.

 

Article 8.                                            Legal Fees

 

If a Participant takes action to enforce the terms of the Plan against the
Company and if such enforcement action is successful with respect to one or more
material points (whether by decision of a court or arbitrator or by settlement
between the Participant and the Company), the Company shall reimburse the
Participant for the reasonable legal fees and expenses incurred by the
Participant in connection with such action up to a maximum of $50,000. The
Company shall make the reimbursement as soon as administratively practicable
after the matter is finally resolved but no later than the 15th day of the third
month following the month in which the matter is finally resolved (whether by
non-appealable decision by a court or arbitrator, by a legally binding
settlement between the Participant and the Company, or because the Company
concedes that an amount is payable). For purposes of this paragraph, a
Participant will be deemed to have succeeded with respect to a material point if
the Participant obtains a monetary award or settlement from the Company that is
more than de minimis.

 

Article 9.                                            Tax Withholding

 

Notwithstanding anything herein to the contrary, the payment of any amount under
this Plan shall be subject to such income, employment tax, and other withholding
as the Company determines is required under applicable law.

 

7.

--------------------------------------------------------------------------------


 

Article 10.                                     Restrictive Covenants

 

In consideration of the benefits of participation in this Plan, the Participant
agrees that, while the Participant is employed by the Company or a Subsidiary
and for twelve (12) months following the Participant’s Date of Termination, the
Participant shall be bound by the following restrictions:

 

10.1                        Nondisclosure. Unless required or otherwise
permitted by law, the Participant shall not disclose to others or use for the
benefit of any person or entity other than the Company and its Subsidiaries any
Confidential Information or any summary or derivative of that information.

 

10.2                        Noncompetition. The Participant shall not, either
directly or indirectly, engage in or invest in, own, manage, operate, finance,
control, be employed by, work as a consultant or contractor for, or otherwise be
associated with any Financial Institution doing business in Hawaii; provided,
however, that the Participant may purchase or otherwise acquire up to one
percent of any class of securities of any such Financial Institution (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Exchange Act. The term “Financial
Institution” means any commercial bank, savings institution, securities
brokerage, mortgage company, insurance broker, or other company or organization
that competes in Hawaii with the Company or any of its Subsidiaries.

 

10.3                        Nonsolicitation of Business. The Participant shall
not solicit business of the same or similar type being carried on by the Company
or its Subsidiaries from any company, person, or entity known by the Participant
to be a customer of the Company or its Subsidiaries, whether or not the
Participant had personal contact with such company, person, or entity by reason
of the Participant’s employment with the Company or a Subsidiary.

 

10.4                        Nonsolicitation of Employees. The Participant shall
not, whether for the Participant’s own account or the account of any other
person, solicit (other than general, non-targeted solicitation), employ, or
otherwise engage as an employee, independent contractor, or otherwise, any
person who is an employee of the Company or its Subsidiaries or in any manner
induce or attempt to induce any employee of the Company or its Subsidiaries to
terminate his or her employment.

 

10.5                        Nondisparagement. The Participant shall not publicly
denigrate or in any manner undertake to publicly discredit the Company or its
Subsidiaries or any person or operation associated with the Company or its
Subsidiaries.

 

Article 11.                                     Administration

 

The Committee shall have the responsibility and authority to administer the
Plan. The Plan has been designed to comply with the provisions of Section 409A
of the Code, and the Committee shall administer the Plan accordingly.

 

8.

--------------------------------------------------------------------------------


 

Article 12.                                     Claims Procedures

 

Any individual (a “Claimant”) who has not received benefits under the Plan that
he or she believes should be paid may make a claim for such benefits as follows:

 

12.1                        Written Claim. The Claimant shall initiate a claim
by submitting to the Company a written claim for the benefits.

 

12.2                        Timing of Company Response. The Committee shall
respond to the Claimant within 90 days after receiving the claim. If the
Committee determines that special circumstances require additional time for
processing the claim, the Committee may extend the response period by an
additional 90 days by notifying the Claimant in writing, prior to the end of the
initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Committee expects to render its decision.

 

12.3                        Notice of Decision. If the Committee denies part or
all of the claim, the Committee shall notify the Claimant in writing of such
denial. The Committee shall write the notification in a manner calculated to be
understood by the Claimant. The notification shall set forth: (a) the specific
reasons for the denial; (b) a reference to the specific provisions of the Plan
on which the denial is based; (c) a description of any additional information or
material necessary for the Claimant to perfect the claim and an explanation of
why it is needed; (d) an explanation of the Plan’s review procedures and the
time limits applicable to such procedures; and (e) a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.

 

12.4                        Review Procedure. If the Committee denies part or
all of the claim, the Claimant shall have the opportunity for a full and fair
review by the Committee of the denial. To initiate the review, the Claimant,
within 60 days after receiving the Committee’s notice of denial, must file with
the Committee a written request for review. The Claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Committee shall also provide the Claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the Claimant’s claim for benefits. In considering the claim on
review, the Committee shall take into account all materials and information the
Claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

12.5                        Committee Response. The Committee shall respond in
writing to the Claimant within 60 days after receiving the request for review.
If the Committee determines that special circumstances require additional time
for processing the claim, the Committee may extend the response period by an
additional 60 days by notifying the Claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Committee expects to render its decision. The Committee shall notify the
Claimant in writing of its decision on review. The Committee shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth: (a) the specific reasons for the denial; (b) a
reference to the specific provisions of the Plan on which the denial is based;
(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits, and (d) a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA after exhausting all
administrative claims and review procedures in this Article 12.

 

9.

--------------------------------------------------------------------------------


 

Article 13.                                     Amendment or Termination

 

The Committee may amend or terminate the Plan at any time and in any manner
without the consent of any Participant or other affected individual, provided
that any amendment or termination shall not adversely affect the benefits
payable (or to be paid) to a Participant whose Date of Termination occurred
prior to the date of such amendment or termination. Notwithstanding the
foregoing, for a period of two years following a Change in Control, the Plan may
not be terminated or amended in any manner adverse to a Participant without the
written consent of the Participant. Furthermore, in the event the Committee has
knowledge that a third party has taken steps reasonably calculated to effect a
Change in Control including, but not limited to, the commencement of a tender
offer for the voting stock of the Company or the circulation of a proxy to the
Company’s shareholders, then this Plan shall remain irrevocably in effect until
the Committee, in good faith, determines that such third party has fully
abandoned or terminated its effort to effect a Change in Control.

 

Article 14.                                     Successors

 

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) of all or substantially all of
the business or assets of the Company or of any division or Subsidiary thereof
to assume expressly and agree to perform the Company’s obligations under this
Plan in the same manner and to the same extent that the Company would be
required to perform them if no such succession had taken place.

 

Article 15.                                     Third Party Beneficiaries

 

This Plan shall inure to the benefit of and be enforceable by the Participant’s
personal or legal representatives, executors, administrators, successors, heirs,
and assigns.

 

Article 16.                                     Indemnification

 

In addition to such other rights of indemnification as they may have as members
of the Board, the Company shall indemnify the members of the Board and the
Committee against all reasonable expenses, including attorneys’ fees, actually
and reasonably incurred in connection with the defense of any action, suit, or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action or failure to act under or in
connection with the Plan, and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit, or proceeding, if such members acted in good faith and in a manner
that they believed to be in, and not opposed to, the best interests of the
Company.

 

Article 17.                                     Incapacity

 

If the Committee finds that any person to whom a benefit is payable under this
Plan is legally, physically, or mentally incapable of personally receiving and
receipting for such payment, the Committee may direct that such benefit be paid
to any person, persons, or institutions who have custody of such person, or are
providing necessities of life (including, without limitation, food, shelter,
clothing, medical, or custodial care) to such person, to the extent deemed
appropriate by the Committee. Any such payment shall constitute a full discharge
of the liability of the Company to the extent thereof.

 

10.

--------------------------------------------------------------------------------


 

Article 18.                                     Funding

 

The amounts payable under this Plan shall be paid in cash from the general
assets of the Company, and a Participant shall have no right, title, or interest
in or to investments, if any, which the Company may make to aid it in meeting
its obligations under this Plan. Title to and beneficial ownership of any such
investments shall at all times remain in the Company. Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind. To the extent that any person acquires
a right to receive a payment under this Plan, such right shall be no greater
than the right of an unsecured creditor.

 

Article 19.                                     FDIC Limitations

 

If any payment or benefit under this Plan would otherwise be a golden parachute
payment within the meaning of Section 18(k) of the Federal Deposit Insurance Act
(a “Golden Parachute Payment”) that is prohibited by applicable law, then the
payments and benefits will be reduced to the greatest amount that can be paid to
the Participant without there being a prohibited Golden Parachute Payment. To
the extent reasonably practicable, the Company shall seek the approval of the
Federal Deposit Insurance Corporation and/or the State of Hawaii Division of
Financial Institutions and any other bank regulatory body, as necessary, to make
any payment to the Participant that would otherwise constitute a Golden
Parachute Payment.

 

Article 20.                                     Nonassignment

 

The interests of a Participant hereunder may not be sold, transferred, assigned,
pledged, or hypothecated. No Participant may borrow against his/her interest in
the Plan.

 

Article 21.                                     Enforceability and Controlling
Law

 

If any provision of this Plan is held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions shall continue in full force
and effect. Except to the extent preempted by ERISA, the provisions of this Plan
shall be construed, administered, and enforced according to the laws of the
State of Hawaii without giving effect to the conflict of laws principles.

 

11.

--------------------------------------------------------------------------------


 

APPENDIX A

 

BANK OF HAWAII CORPORATION
CHANGE-IN-CONTROL RETENTION PLAN

 

Benefits for Executive Vice Presidents

 

1.             Entitlement to Benefits

 

A Participant covered by this Appendix A shall be entitled to the benefits
described in this Appendix A if the Participant has a Qualifying Termination.

 

2.             Severance Benefits

 

a.             Base Salary and Bonus. The Company shall pay the Participant the
following severance benefit:

 

i.              An amount equal to one (1) times the Participant’s highest
annual Base Salary earned at any time during the two (2) complete Fiscal Years
immediately preceding the Participant’s Date of Termination or, if shorter,
during the Participant’s entire period of employment with the Company and its
Subsidiaries; plus

 

ii.            An amount equal to one (1) times (a) the Participant’s annual
bonus target percentage under the Bank of Hawaii Corporation Executive Incentive
Plan (or any successor or alternative plan or arrangement providing for an
annual incentive bonus) during the Fiscal Year in which the Participant’s Date
of Termination occurs, multiplied by (b) the Participant’s highest annual Base
Salary earned at any time during the two (2) complete Fiscal Years immediately
preceding the Participant’s Date of Termination or, if shorter, during the
Participant’s entire period of employment with the Company and its Subsidiaries.

 

b.             Cash in Lieu of Continuing Health and Welfare Benefits. In lieu
of continuing health and welfare benefits (other than COBRA coverage) under any
of the Company’s or a Subsidiary’s plans after the Participant’s Date of
Termination, the Company shall pay the Participant an amount equal to two (2)
times the cost of annual COBRA premiums for the medical, dental, and vision plan
coverage that the Company and its Subsidiaries provided to the Participant
immediately prior to the Participant’s Date of Termination. If the Participant
was not covered by a medical, dental, or vision plan immediately prior to the
Participant’s Date of Termination, the cash payment shall be based on the
average annual COBRA premiums for the plan(s) then offered by the Company to
employees generally.

 

c.             Time and Form of Payment. The Company shall pay the benefits
described in this Section 2 to the Participant in a lump sum in the month
following the Participant’s Date of Termination.

 

--------------------------------------------------------------------------------


 

3.             Outplacement Benefits

 

The Company shall reimburse the Participant for the reasonable expenses incurred
by the Participant for outplacement services. The maximum amount of
reimbursement shall not exceed $15,000, as adjusted for inflation after 2007 in
accordance with the consumer price index for the Honolulu metropolitan area. If
the Company provides the outplacement services in-kind (by contracting with an
outplacement services provider), the outplacement services must be completed by
the end of the second full calendar year following the Participant’s Date of
Termination. If, with the Company’s permission, the Participant contracts on his
or her own for outplacement services, the Participant must incur the expenses by
the end of the second full calendar year following the Participant’s Date of
Termination, and the Company shall reimburse the Participant as the expenses are
incurred and substantiated, but no later than December 31 of the third full
calendar year following the Participant’s Date of Termination.

 

4.             Payment for Noncompetition

 

a.             Amount. If the Participant refrains from competing against the
Company for twelve (12) months following the Participant’s Date of Termination,
as required under Section 10.2 of the Plan, the Company shall pay the
Participant the following amount:

 

i.              An amount equal to one (1) times the Participant’s highest
annual Base Salary earned at any time during the two (2) complete Fiscal Years
immediately preceding the Participant’s Date of Termination or, if shorter,
during the Participant’s entire period of employment with the Company and its
Subsidiaries; plus

 

ii.            An amount equal to one (1) times (a) the Participant’s annual
bonus target percentage under the Bank of Hawaii Corporation Executive Incentive
Plan (or any successor or alternative plan or arrangement providing for an
annual incentive bonus) during the Fiscal Year in which the Participant’s Date
of Termination occurs, multiplied by (b) the Participant’s highest annual Base
Salary earned at any time during the two (2) complete Fiscal Years immediately
preceding the Participant’s Date of Termination or, if shorter, during the
Participant’s entire period of employment with the Company and its Subsidiaries.

 

b.             Time and Form of Payment. The Company shall make the payment
described in this Section 4 to the Participant in a lump sum in the thirteenth
month following the Participant’s Date of Termination.

 

5.             Parachute Payments

 

a.             Best Net Treatment. If it is determined that any payment, award,
benefit, or distribution by the Company or its Subsidiaries (or by an entity
which effectuates a Change in Control or any of its affiliated entities) to or
for the benefit of the Participant pursuant to the terms of this Plan or
otherwise, including, without limitation, the lapse or termination of any

 

A-2

--------------------------------------------------------------------------------


 

restriction on or the vesting or exercisability of any equity compensation award
(collectively, the “Benefit Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law (such tax or taxes, together with
any interest and penalties, hereafter collectively referred to as the “Excise
Tax”), then the Cash Compensation Benefits payable under Section 2 of this
Appendix A shall be reduced so that the value of the aggregate Benefit Payments
that the Participant is entitled to receive shall be one dollar ($1) less than
the maximum amount the Participant may receive without becoming subject to the
Excise Tax. However, such reduction in Benefit Payments shall apply if, and only
if, the Participant is in a better net position after the reduction than the
Participant would be in if the Participant received the total Benefit Payments
without reduction but had to pay the Excise Tax.

 

b.             Determination. All determinations required to be made under this
Section 5 shall be made by an outside “Big 4” or similar accounting firm chosen
and paid by the Company (the “Accounting Firm”). Within fifteen (15) calendar
days after the date of the Change in Control, the Participant shall direct the
Accounting Firm to make its determination in accordance with Section 1.280G-1 of
the Treasury Regulations, and within fifteen (15) calendar days after the
Accounting Firm receives such direction, it shall submit its determination and
detailed supporting calculations (collectively, the “Determination”) to both the
Company and the Participant. The Accounting Firm shall furnish the Participant
with an opinion (addressed to both the Participant and the Company) as to the
effect of this Section 5 on the Participant’s Benefit Payments. The
Determination by the Accounting Firm shall be binding upon the Company and the
Participant absent manifest error.

 

c.             Subsequent Imposition of Excise Tax. If, notwithstanding a
reduction under Section 5.a, the Internal Revenue Service or other taxing
authority determines that the Benefit Payments as reduced are subject to the
Excise Tax, the Company shall pay the Participant an additional payment or
payments (the “Gross-Up Payments”) in an amount such that, after payment by the
Participant of all taxes (including, without limitation, any income and
employment taxes and any interest and penalties imposed with respect thereto)
and any Excise Tax imposed upon the Gross-Up Payments, the Participant retains
an amount of the Gross-Up Payments equal to the Excise Tax imposed upon the
Benefit Payments. The Gross-Up Payments shall be paid as soon as
administratively practicable after the Internal Revenue Service or other taxing
authority makes its final determination but no later than the last day of the
calendar year following the calendar year in which the Participant remits the
tax to the Internal Revenue Service or other taxing authority.

 

A-3

--------------------------------------------------------------------------------


 

APPENDIX B

 

BANK OF HAWAII CORPORATION
CHANGE-IN-CONTROL RETENTION PLAN

 

Benefits for Vice Chairpersons and Above

 

1.             Entitlement to Benefits

 

A Participant covered by this Appendix B shall be entitled to the benefits
described in this Appendix B if the Participant has a Qualifying Termination.

 

2.             Severance Benefits

 

a.             Base Salary and Bonus. The Company shall pay the Participant the
following severance benefit:

 

i.              An amount equal to two (2) times the Participant’s highest
annual Base Salary earned at any time during the three (3) complete Fiscal Years
immediately preceding the Participant’s Date of Termination or, if shorter,
during the Participant’s entire period of employment with the Company and its
Subsidiaries; plus

 

ii.            An amount equal to two (2) times (a) the Participant’s annual
bonus target percentage under the Bank of Hawaii Corporation Executive Incentive
Plan (or any successor or alternative plan or arrangement providing for an
annual incentive bonus) during the Fiscal Year in which the Participant’s Date
of Termination occurs, multiplied by (b) the Participant’s highest annual Base
Salary earned at any time during the three (3) complete Fiscal Years immediately
preceding the Participant’s Date of Termination or, if shorter, during the
Participant’s entire period of employment with the Company and its Subsidiaries.

 

b.             Cash in Lieu of Continuing Health and Welfare Benefits. In lieu
of continuing health and welfare benefits (other than COBRA coverage) under any
of the Company’s or a Subsidiary’s plans after the Participant’s Date of
Termination, the Company shall pay the Participant an amount equal to three (3)
times the cost of annual COBRA premiums for the medical, dental, and vision plan
coverage that the Company and its Subsidiaries provided to the Participant
immediately prior to the Participant’s Date of Termination. If the Participant
was not covered by a medical, dental, or vision plan immediately prior to the
Participant’s Date of Termination, the cash payment shall be based on the
average annual COBRA premiums for the plan(s) then offered by the Company to
employees generally.

 

c.             Time and Form of Payment. The Company shall pay the benefits
described in this Section 2 to the Participant in a lump sum in the month
following the Participant’s Date of Termination.

 

--------------------------------------------------------------------------------


 

3.             Outplacement Benefits

 

The Company shall reimburse the Participant for the reasonable expenses incurred
by the Participant for outplacement services. The maximum amount of
reimbursement shall not exceed $20,000, as adjusted for inflation after 2007 in
accordance with the consumer price index for the Honolulu metropolitan area. If
the Company provides the outplacement services in-kind (by contracting with an
outplacement services provider), the outplacement services must be completed by
the end of the second full calendar year following the Participant’s Date of
Termination. If, with the Company’s permission, the Participant contracts on his
or her own for outplacement services, the Participant must incur the expenses by
the end of the second full calendar year following the Participant’s Date of
Termination, and the Company shall reimburse the Participant as the expenses are
incurred and substantiated, but no later than December 31 of the third full
calendar year following the Participant’s Date of Termination.

 

4.             Relocation Benefits

 

a.             Reasonable Moving Expenses. The Company shall reimburse the
Participant for the reasonable moving expenses incurred by the Participant in
relocating his or her primary residence within twenty-four (24) months following
a Qualifying Termination. The Company shall not provide relocation benefits in
excess of the benefits customarily provided by the Company to transferred
employees prior to the Change in Control as part of the Company’s relocation
practices and policies, and shall not reimburse expenses that are reimbursable
by another employer. Reasonable moving expenses shall be limited to expenses for
the movement of household goods, shipment of automobiles, airfare, and other
travel expenses in connection with house-hunting activities in the new location
of residence, expenses for the sale of the Participant’s primary residence, any
loss on the sale of the Participant’s primary residence, and expenses for the
purchase of a primary residence at the new location. The maximum reimbursement
for real estate transaction expenses (e.g., any loss on the sale of the
Participant’s primary residence, expenses for the sale of the former primary
residence, and expenses for the purchase of the new primary residence) shall not
exceed a total of $100,000. The maximum reimbursement for all other reasonable
moving expenses shall not exceed a total of $50,000. The moving expenses must be
incurred within twenty-four (24) months following a Qualifying Termination. The
Company shall reimburse the moving expenses as they are incurred and
substantiated, but no later than December 31 of the third full calendar year
following the Participant’s Date of Termination.

 

b.             Income Tax Gross-Up. To the extent the reimbursement of
reasonable moving expenses is taxable compensation to the Participant, the
Company shall gross-up the reimbursement for any federal, state, and local
income taxes owing on the reimbursement. Any income tax gross-up payment shall
be made concurrent with or as soon as administratively possible after the
Participant pays the tax, but no later than December 31 of the calendar year
following the calendar year in which the Participant remits the tax to the
taxing authority.

 

B-2

--------------------------------------------------------------------------------


 

5.             Payment for Noncompetition

 

a.             Amount. If the Participant refrains from competing against the
Company for twelve (12) months following the Participant’s Date of Termination,
as required under Section 10.2 of the Plan, the Company shall pay the
Participant the following amount:

 

i.              An amount equal to one (1) times the Participant’s highest
annual Base Salary earned at any time during the three (3) complete Fiscal Years
immediately preceding the Participant’s Date of Termination or, if shorter,
during the Participant’s entire period of employment with the Company and its
Subsidiaries; plus

 

ii.            An amount equal to one (1) times (a) the Participant’s annual
bonus target percentage under the Bank of Hawaii Corporation Executive Incentive
Plan (or any successor or alternative plan or arrangement providing for an
annual incentive bonus) during the Fiscal Year in which the Participant’s Date
of Termination occurs, multiplied by (b) the Participant’s highest annual Base
Salary earned at any time during the three (3) complete Fiscal Years immediately
preceding the Participant’s Date of Termination or, if shorter, during the
Participant’s entire period of employment with the Company and its Subsidiaries.

 

Time and Form of Payment. The Company shall make the payment described in this
Section 5 to the Participant in a lump sum in the thirteenth month following the
Participant’s Date of Termination.

 

6.             Gross-Up Payment

 

a.             Entitlement. If it is determined that any payment, award,
benefit, or distribution by the Company or its Subsidiaries (or by an entity
which effectuates a Change in Control or any of its affiliated entities) to or
for the benefit of the Participant pursuant to the terms of this Plan or
otherwise, including, without limitation, the lapse or termination of any
restriction on or the vesting or exercisability of any equity compensation award
(collectively, the “Benefit Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law (such tax or taxes, together with
any interest and penalties, hereafter collectively referred to as the “Excise
Tax”), then the Company shall pay the Participant an additional payment or
payments (the “Gross-Up Payments”) in an amount such that, after payment by the
Participant of all taxes (including, without limitation, any income and
employment taxes and any interest and penalties imposed with respect thereto)
and any Excise Tax imposed upon the Gross-Up Payments, the Participant retains
an amount of the Gross-Up Payments equal to the Excise Tax imposed upon the
Benefit Payments.

 

B-3

--------------------------------------------------------------------------------


 

b.             Reduction in Benefit Payments to Avoid Excise Tax.
Notwithstanding Section 6.a of this Appendix B, if the total Benefit Payments
payable to or for the benefit of the Participant is less than one hundred ten
percent (110%) of the maximum amount the Participant could receive without
becoming subject to the Excise Tax (the “Maximum Amount”), then the Cash
Compensation Benefits payable under Section 2 of this Appendix B shall be
reduced so that the total Benefit Payments do not exceed the Maximum Amount.

 

c.             Determination. All determinations required to be made under this
Section 6, including whether a Gross-Up Payment is required and the amount of
such Gross-Up Payment, shall be made by an outside “Big 4” or similar accounting
firm chosen and paid by the Company (the “Accounting Firm”). Within fifteen (15)
calendar days after the date of the Change in Control and at such other times as
may be appropriate, the Participant shall direct the Accounting Firm to make its
determination in accordance with Section 1.280G-1 of the Treasury Regulations,
and within fifteen (15) calendar days after the Accounting Firm receives such
direction, it shall submit its determination and detailed supporting
calculations (collectively, the “Determination”) to both the Company and the
Participant. If the Accounting Firm determines that no Excise Tax is payable by
the Participant, it shall furnish the Participant with an opinion (addressed to
both the Participant and the Company) or other evidence reasonably acceptable to
the Participant that the Participant has substantial authority not to report any
Excise Tax on the Participant’s federal income tax return. The Determination by
the Accounting Firm shall be binding upon the Company and the Participant absent
manifest error.

 

d.             Cooperation with Accounting Firm. The Company and the Participant
shall each provide the Accounting Firm access to and copies of any books,
records, and documents in their possession that are reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm, in connection
with the preparation and issuance of the Determination under this Section 6.

 

e.             Tax Return Filing. The Participant shall file the Participant’s
federal, state, and local income tax returns on a consistent basis with the
Determination of the Accounting Firm. The Participant shall make proper payment
of the amount of any Excise Tax, and at the request of the Company, provide to
the Company evidence of such payment.

 

f.              Internal Revenue Service Claims. The Participant shall notify
the Company in writing of any claim by the Internal Revenue Service or any other
taxing authority that, if successful, would require the payment by the Company
of a Gross-Up Payment (or an increased Gross-Up Payment). Such notification
shall be given as promptly as practicable but no later than ten (10) business
days after the Participant actually receives notice of such claim. The
Participant shall further apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid (in each case, to the
extent known by the Participant). The Participant shall not pay such claim prior
to the earlier of (a) the expiration of the 30-calendar-day period following the
date on which the Participant gives notice to the Company, or (b) the date that
any payment of an amount with respect to such claim is due. If the Company
notifies the Participant in writing prior to the expiration of such period that
it desires to contest such claim, the Participant shall (i) provide the Company
with any written records or documents in the

 

B-4

--------------------------------------------------------------------------------


 

Participant’s possession relating to such claim reasonably requested by the
Company, (ii) take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney selected by the Company who is competent in the subject matter,
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and (iv) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company will bear and pay
directly all costs and expenses (including interest and penalties) incurred in
connection with such contest and will indemnify and hold harmless the
Participant, on an after-tax basis, from and against any Excise Tax or income
tax, including interest and penalties with respect thereto. The Company’s
control of any contested claim will be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder, and the Participant shall be solely
responsible to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

 

g.             Timing of Gross-Up Payment. The Company shall pay any Gross-Up
Payment to the Participant as soon as administratively practicable after the
Determination by the Accounting Firm or subsequent determination by the Internal
Revenue Service or other taxing authority but no later than the last day of the
calendar year following the calendar year in which the Participant remits the
tax to the Internal Revenue Service or other taxing authority.

 

B-5

--------------------------------------------------------------------------------